DETAILED ACTION

Allowable Subject Matter

1. 	Claims 1-20 are allowed. 


Examiner’s Statement of Reasons for Allowance

2. 	The following is an Examiner’s statement of reasons for allowance: 

	The following claim limitations in claims 1, 8 and 15 would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	The prior art made of record, to Uwe Jugel, Zbigniew Jerzak (M4: A Visualization-Oriented Time Series Data Aggregation; September 1st-5th 2014, Hangzhou, China. Proceedings of the VLDB Endowment, Vol. 7, No. 10) in view of Lawson et al. (US 2013/0212420 A1)., neither anticipates nor renders obvious “…..the query comprising a first portion that defines a number of data groups (N) that data is to be divided into, and a second portion that removes redundant values from a data group, if any, the first portion comprising a SELECT DISTINCT Timestamp argument and the second portion comprising a SELECT DISTINCT MAX (Timestamp) argument, the query being absent a round function;.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154  

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154